Citation Nr: 0033137	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  98-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Dissatisfaction with the initial rating assigned following a 
grant of service connection for hemorrhoids, currently 
evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1971 to April 
1975.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
by the RO.  

The case was remanded by the Board to the RO in September 
1999 for additional development of the record.  



FINDINGS OF FACT

1.  The service-connected disability picture is not shown to 
be reflective of hemorrhoids that are more than large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  

2.  The service-connected hemorrhoids are not shown to be 
productive of persistent bleeding or to be accompanied by 
secondary anemia or fissures.  







CONCLUSION OF LAW

The criteria for the assignment of a rating above the initial 
10 percent rating assigned following a grant of service 
connection for service-connected hemorrhoids are not met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7336 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO granted the veteran service connection for hemorrhoids 
in an August 1997 rating decision.  At that time, a 
noncompensable rating was assigned to that disability 
effective on June 26, 1997.  The veteran timely appealed the 
noncompensable rating.  

Thereafter, in a June 2000 rating decision, the RO determined 
that a 10 percent rating was warranted for the service-
connected hemorrhoids from the effective on June 26, 1997, 
the effective date of service connection.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Consequently, the matter of an increased rating for 
hemorrhoids remains in appellate status.  

The veteran's service medical records show that the veteran 
underwent surgery for hemorrhoids in January and February 
1974.

At the VA examination in July 1997, the veteran reported a 
history of hemorrhoids that began in 1973.  The veteran 
reported having episodic flare ups characterized by anal pain 
and itching and occasional discharge.  The veteran indicated 
that his flare ups respond to Preparation H.  The veteran 
denied having incontinence or diarrhea, but admitted to 
tenesmus.  The veteran did not have dehydration or 
malnutrition.  The veteran denied anemia.  The veteran 
reported that his flare up episodes occurred on the average 
of 2 to 3 times per month.  On physical examination, 
endoscopy showed internal hemorrhoids.  Impression was that 
of uncomplicated internal hemorrhoids.

The veteran was afforded another VA examination in January 
2000.  The veteran stated that his hemorrhoids flare up about 
once per week when they "protrude[d]."  The veteran 
associated this with increased anorectal pain.  The veteran 
did not recall any rectal bleeding in recent years.  The 
veteran reported that it was difficult to keep the perianal 
area clean as he was seldom able to wipe the area clean with 
tissue following a bowel movement, due to the protrusion.  
The veteran also complained of perianal pruritus pretty much 
on a daily basis.  The veteran denied having constipation as 
well as overt fecal incontinence, but stated that he noted 
stains in his underwear daily.  

The VA examination revealed no signs of pallor or anemia.  
There was no peripheral lymphadenopathy.  Inspection of the 
perianal region revealed two small perianal skin tags 
consistent with external hemorrhoids.  A small area of fecal 
stain was also noted in the perianal region.  There were no 
anal fissures seen.  A digital rectal examination was mildly 
tender and revealed a normal sphincter tone with no masses.  
A proctoscopy revealed two grade I internal hemorrhoids, that 
were not thrombosed, prolapsed, or actively bleeding at the 
time of the evaluation.  Diagnosis was that of external 
hemorrhoid; internal hemorrhoids, grade I.  The examiner 
noted that there was no documentation or reported history of 
complications of hemorrhoid disease such as anemia or anal 
stenosis.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (1999).  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  Thus, the 
Board must consider the proper ratings since the effective 
date of service connection.  

The service-connected hemorrhoids are evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7336 (1999) for external 
and/or internal hemorrhoids.  Under Diagnostic Code 7336, a 
noncompensable rating is assigned where medical evidence 
shows mild or moderate external or internal hemorrhoids.  A 
10 percent evaluation is warranted where the medical evidence 
shows large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences.  
A maximum 20 percent rating is assignable when the 
hemorrhoids are manifested by persistent bleeding and with 
secondary anemia or with fissures.  

In applying the above rating criteria to the veteran's 
symptomatology, the veteran is not shown to meet the criteria 
for a rating in excess of 10 percent for the service-
connected hemorrhoids.  

Specifically, the medical evidence shows that the veteran 
suffers from frequently recurring external and internal 
hemorrhoids which were mildly tender on examination.  The 
veteran reported that his hemorrhoids were manifested by anal 
pain and itching, along with some discharge.  The veteran 
denied rectal bleeding, constipation, overt fecal 
incontinence or diarrhea.  There is no indication or 
documented reported history of complications of hemorrhoid 
disease such as anemia or anal stenosis.  Physical 
examination in January 2000 did not reveal thrombosed, 
prolapsed or actively bleeding hemorrhoids.  

As there is no evidence of persistent bleeding with secondary 
anemia or fissures, the veteran does not meet the criteria 
for a 20 percent rating under Diagnostic Code 7336 for 
hemorrhoids.  As such, the veteran is not entitled to a 
rating in excess of 10 percent for the service-connected 
hemorrhoids from the effective date of service connection.  

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected residuals of a 
left ankle fracture as prescribed by the directives in 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, at no 
time since service has the service-connected disability been 
more disabling than as discussed hereinabove.  



ORDER

An increased rating in excess of the initial 10 percent 
rating assigned for the service-connected hemorrhoids from 
the effective date of service connection is denied.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 

